                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CIVIL ACTION NO.: 5:18-CV-00119-TBR


TIFFANY LOCKE                                                                         PLAINTIFF


v.


SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
and
TEVIN J. DAVIS                                                                      DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendants Swift Transportation and Tevin

Davis’, collectively, (“Defendants”) Motion in Limine to Exclude Evidence of Unrelated Prior

Acts. [DN 65.] Plaintiff, Tiffany Locke (“Locke”), has responded. [DN 74.] The time to reply has

passed. As such, this matter is ripe for adjudication. For the reasons that follow, Defendants’

Motion in Limine is GRANTED.

                                            I. Background

       This action arises from an automobile accident on April 26, 2016 in Trigg County,

Kentucky. Locke has asserted claims of negligence against Davis and negligent hiring, training,

and supervision against Swift in addition to others. Swift filed a motion with this Court to dismiss

that claim, or in the alternative, bifurcate the proof of liability from proof on the negligent hiring

claim. In a previously filed Memorandum Opinion and Order, this Court dismissed that claim. In

the present motion, Defendants seek exclusion of any evidence of Davis’ driving history, safety,

and any other accidents.

                                          II. Legal Standard
       Motions in limine provided in advance of trial are appropriate if they eliminate evidence

that has no legitimate use at trial for any purpose. Jonasson v. Lutheran Child & Family Servs.,

115 F.3d 436, 440 (7th Cir.1997); Bouchard v. Am. Home Products Corp., 213 F.Supp.2d 802,

810 (N.D.Ohio 2002) (“The court has the power to exclude evidence in limine only when evidence

is clearly inadmissible on all potential grounds.” (citing Luce v. United States, 469 U.S. 38, 41 n.

4, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984))). Only where the evidence satisfies this high bar should

the court exclude it; if not, “rulings [on evidence] should be deferred until trial so that questions

of foundation, relevancy and potential prejudice may be resolved in proper context.” Gresh v.

Waste Servs. of Am., Inc., 738 F. Supp. 2d 702, 706 (E.D.Ky.2010) (quoting Ind. Ins. Co. v. GE,

326 F. Supp. 2d 844, 846 (N.D.Ohio 2004)). Even if a motion in limine is denied, the court may

revisit the decision at trial when the parties have more thoroughly presented the disputed evidence.

See id. (“Denial of a motion in limine does not guarantee that the evidence will be admitted at trial,

and the court will hear objections to such evidence as they arise at trial.”).

                                             III. Discussion

       Federal Rule of Evidence 401 states, “evidence is relevant if: it has any tendency to make

a fact more or less probable than it would be without the evidence; and the fact is of consequence

in determining the action. Evidence that is not relevant is not admissible. Fed. R. Evid. 402. Rule

404(b) states in relevant part:

               (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not admissible to
                   prove a person’s character in order to show that on a particular occasion the
                   person acted in accordance with the character.

               (2) Permitted Uses. This evidence may be admissible for another purpose, such as
                   proving motive, opportunity, intent, preparation, plan, knowledge, identity,
                   absence of mistake, or lack of accident.
Defendants argue that evidence of any prior acts is not relevant, and its probative value is

substantially outweighed by unfair prejudice. In response, Locke argues that this evidence is

relevant and probative of Swift’s alleged negligence.

A. Relevance

        Evidence of prior accidents, or violations of policy or law is not relevant to whether Davis

acted negligent on the day of this wreck. As previously stated, relevant evidence makes a fact of

consequence more or less probable. Evidence that in the past Davis allegedly violated policy does

not make it more or less probable that he was negligent on the day in question.

B. Probative Value

        This type of evidence is not probative of any material issue in the claim against Davis. In

Locke’s response, she argues the evidence is probative of Swift’s negligence. Locke does not argue

that this is probative of Davis’ negligence. Swift has already acknowledged that it is vicariously

liable if Davis is found to be negligent.

C. Prejudice

        The Court agrees with Defendants that the admission of Davis’ prior acts would be unfairly

prejudicial. Davis’ acts on prior occasions have no bearing on his actions on the day of the accident.

                                            IV. Conclusion

        For the above stated reasons, IT IS HEREBY ORDERED that Defendants motion is

GRANTED.

        IT IS SO ORDERED.




                   November 19, 2019




cc: Counsel
